*va-/5"
                                  ELECTRONIC RECORD




COA#        01-13-00496-CR                        OFFENSE:        3.01 (Del of Marihuana)

STYLE:      Jesus Escobar v. The State of Texas COUNTY:           Harris

COA DISPOSITION:        AFFIRM                    TRIAL COURT:    Co Crim Ct at Law No 7



DATE: 04/14/15                      Publish: NO   TC CASE #:      1853071




                            IN THE COURT OF CRIMINAL APPEALS


STYLE:     Jesus Escobar v. The State of Texas         CCA#:               &¥2 -/5
         AP/>£LLANT^                   Petition        CCA Dispositiorr.
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         Re>-foftc/                                    JUDGE:

DATE:     Sav,}      //£.    Zp/f'                     SIGNED:                             PC:

JUDGE:      hC                                         PUBLISH:                            DNP:




                                                                                           MOTION FOR

                                                    REHEARING IN CCA 1S:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD